     Case 1:18-cv-00309-MHC Document 121 Filed 01/21/20 Page 1 of 14




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION


BOBBY ASKEW, PORTER BUTLER,
and JOSEPH MCDUFFIE, on behalf of
themselves and others similarly situated,


      Plaintiffs,

V.                                          CIVIL ACTION FILE

THE SOUTHERN PAN EMPLOYEE                   NO. 1:18-CV-309-MHC
STOCK OWNERSHIP PLAN;
AMERICAN STRUCTURAL
CONCRETE, LLC f/k/a SOUTHERN
PAN STRUCTURES, as successor-in-
interest to SOUTHERN PAN SERVICES
COMPANY, in its capacity as Sponsor or
Fiduciary of the Southern Pan Employee
Stock Ownership Plan; KEN DICKEY
and JEREMY CANTRILL, in their
respective capacities as Plan
Administrators or Fiduciaries of the
Southern Pan Company Employee Stock
Ownership Plan,


      Defendants.
       Case 1:18-cv-00309-MHC Document 121 Filed 01/21/20 Page 2 of 14




                       FINAL ORDER AND JUDGMENT

      This matter is before the Court pursuant to Plaintiffs' Motion for Final

Approval of Stipulation of Settlement, Plan of Allocation, Class Counsel's

Application for Attorney Fees, Reimbursement of Litigation Expenses, and Class

representatives' Incentive Awards (the "Motion") [Doc. 112].


      On January 10, 2020, the parties appeared at the final approval and fairness

hearing represented by their respective attorneys of record (the "Fairness


Hearing"). No persons appeared to object to the Motion. Nevertheless, the Court


instructed Class Counsel to provide additional evidence documenting the Class

Action Administrator's compliance with the notice requirements to absent class


members as delineated in the Stipulation of Settlement as well as documenting the

expenses undertaken by Class Counsel. This Court has reviewed the Motion and


considered all of the pleadings and papers filed in connection therewith, including

the supplemental affidavits submitted after the January 10, 2020, hearing. Based

on the foregoing, the Court hereby GRANTS the Motion with certain

modifications as more fully stated below.
       Case 1:18-cv-00309-MHC Document 121 Filed 01/21/20 Page 3 of 14




                                   BACKGROUND

       (1) On January 22, 2018, Plaintiffs Bobby Askew, Porter Butler, and Joseph

McDuffie ("Plaintiffs") filed a complaint in this Court on behalf of themselves and


other similarly situated participants in the Southern Pan Services Company

Employee Stock Ownership Plan (the "Plan"). The Complaint asserts various

claims under the Employee Retirement Income Security Act of 1974, 29 U.S.C.


§ 1001, et seq., based on being due benefits under the terms of the Plan, failure to


comply with Plaintiffs' requests for Plan documents, and breach of fiduciary duty.

Defendants filed answers and partial motions to dismiss, denying any wrongdoing


or liability. During the course of the litigation, there were a number of motions


filed by the parties, which also conducted extensive discovery in the case. In April

2019, Plaintiffs and Defendants initiated settlement discussions which eventually

resulted in a settlement of all claims.


       (2) In accordance with the terms of the settlement, the parties filed a Joint

Motion for Preliminary Approval of Class Action Settlement [Doc. 108-1], a

Stipulation of Settlement [Doc. 108-2], and a Supplemental Brief in Support of the

Joint Motion for Preliminary Approval of Settlement [Doc. 109]. On September

11, 2019, this Court preliminarily approved the Stipulation of Settlement and
       Case 1:18-cv-00309-MHC Document 121 Filed 01/21/20 Page 4 of 14




procedure for notifying the class. Sept. 11, 2019, Order [Doc. 110] ("Preliminary

Approval Order").


      (3) Pursuant to the procedure approved in the Preliminary Approval Order,

notice has been disseminated to the class. No objections have been filed to the

Stipulation of Settlement.

                             SETTLEMENT TERMS

      (4) The Stipulation of Settlement establishes a settlement fund of

$260,000.00, which will be used to pay cash benefits to class members, costs of

notice and administration, and litigation expenses and attorneys' fees. After the


payments for costs, expenses, and fees, the remainder of the settlement fund shall


be distributed to class members who submit a valid proof of claim form to the

claims administrator (the "Authorized Claimants").

      (5) The cash payments shall be distributed by check to Authorized Claimants

based on multiplying the number of shares for each Authorized Claimant, the

percentage vested for each Authorized Claimant, and the total settlement fund

divided by the number of shares outstanding on December 31, 2015. In

conjunction with the Stipulation of Settlement, the class will release Defendants

from the claims that were or could have been raised in this case. In turn,
       Case 1:18-cv-00309-MHC Document 121 Filed 01/21/20 Page 5 of 14




Defendants will release class members from any potential liability for payment of

the attorneys' fees and expenses incurred by Defendants in defending this case.


                        APPROVAL OF CLASS NOTICE

      (6) The class has been notified of the Stipulation of Settlement pursuant to

the plan approved by the Court. After having reviewed the Affidavit of Orlando

Castillejos [Doc. 112-3], a representative of the Class Action Administrator

appointed by the Court to carry out the notice program, the Court had questions

regarding Mr. Castillejos's compliance with the Stipulation of Settlement as to the

notice to the absent class members. The Court instructed the parties to obtain a


supplemental affidavit from Mr. Castillejos confirming that all requirements for

notice set forth in the Stipulation of Settlement were met.

      (7) On January 17, 2020, the parties submitted a supplemental affidavit

[Doc. 119], detailing Mr. Castillejos's additional efforts to obtain addresses for any

absent class members whose mailed notices were returned as undeliverable. The


Court is satisfied that all requirements for notice set forth in the Stipulation of

Settlement have been met, including the mailing of the Notice to the absent class

members by first-class mail, preparing and publishing the required Publication

Notice, preparing and implementing a settlement website and toll-free interactive

telephone system, and diligently making efforts to determine addresses for absent
       Case 1:18-cv-00309-MHC Document 121 Filed 01/21/20 Page 6 of 14




class members whose mailed notices were returned as undeliverable. The Class


Action Administrator's efforts included submitting the information to the United

States Postal System's National Change of Address database and also obtaining

information for those whose Social Security Numbers were available and cross-


referencing those with available databases to obtain valid addresses for those

absent class members, if possible, followed by a re-mailing of the Notice to those


absent class members for whom valid addresses were found. The evidence


submitted demonstrates that the Class Action Administrator followed the

requirements of the Stipulation of Settlement.

      (8) The Court finds that the distribution of the mail notice as provided for in

the Stipulation of Settlement and Order of September 11, 2019: (a) constituted the

best practicable notice to the settlement class under the circumstances;


(b) informed the settlement class of their right to object or to exclude themselves

from the proposed Stipulation of Settlement, and their right to appear at the

Fairness Hearing; (c) was reasonable and constituted due, adequate, and sufficient

notice to all persons entitled to be provided with notice, and (iv) complied fully

with the requirements of the United States Constitution and Rule 23 of the Federal

Rules of Civil Procedure. The Court notes that there were no objections and no
       Case 1:18-cv-00309-MHC Document 121 Filed 01/21/20 Page 7 of 14




class member opted out of the Stipulation of Settlement. A total of seventy-five

(75) claims were submitted on behalf of absent class members.

      Accordingly, the Court has jurisdiction over all class members for purposes

of the Stipulation of Settlement.

                      APPROVAL OF THE SETTLEMENT

      (9) The Court finds that the parties' Stipulation of Settlement is fair,

reasonable, and adequate in accordance with Rule 23 of the Federal Rules of Civil

procedure; was reached at arm's length without collusion or fraud; and satisfies all


of the requirements for final approval. The Court has considered the complexity,


expense, and likely duration of the litigation if the Stipulation of Settlement is not

approved; the odds of Plaintiffs succeeding at trial balanced by the risks of

continued litigation; the range of possible recovery if the case is tried; the opinions

of Class Counsel and the class representatives; and the lack of any opposition to


the Stipulation of Settlement. The Court also finds that Class Counsel understood

the merits of the case and had sufficient information to evaluate the proposed

Stipulation of Settlement and that the Stipulation of Settlement is a good result for

the class considering all of the significant risks and expense of continued litigation.

      (10) Pursuant to FED. R. CIV. P. 23(e), the Court hereby finally approves in

all respects the Stipulation of Settlement, and finds that the Stipulation of


                                           7
         Case 1:18-cv-00309-MHC Document 121 Filed 01/21/20 Page 8 of 14




Settlement and the allocation plan for distributing the settlement funds are in all

respects fair, reasonable, and adequate, and are in the best interest of the settlement


class.


                CERTIFICATION OF THE SETTLEMENT CLASS

         (11) The Court hereby certifies, for settlement purposes only, the following

settlement class:


         All natural persons or representatives who were participants in the Southern
         Pan Services Company Employee Stock Ownership Plan as shown on
         statements issued as of December 31, 2015, who failed to receive payment
         for their vested ESOP shares, but excluding Jeremy Cantrill, Ken Dickey,
         Carrie Harris, and Brack Maggard.


         (12) The Court finds that all of the prerequisites of Rule 23 (a) and (b)(3) of

the Federal Rules of Civil Procedure have been satisfied for certification of the

settlement class for settlement purposes only. The settlement class, which contains


900 members, is so numerous thatjoinder of all members is impracticable; there

are questions of law and fact common to the settlement class; the claims of the


settlement class representatives are typical of the claims of the absent settlement


class members; the settlement class representatives and settlement class counsel


have and will adequately and fairly protect the interests of the settlement class; and

the common questions of law and fact predominate over questions affecting only
       Case 1:18-cv-00309-MHC Document 121 Filed 01/21/20 Page 9 of 14




individual settlement class members, rendering the settlement class sufficiently


cohesive to warrant a class settlement.


        SETTLEMENT RELIEF, ATTORNEYS5 FEES, EXPENSES,
                            AND SERVICE AWARD

      (13) The Claims Administrator is ordered to provide to eligible settlement

class members who timely submit a properly completed claim form the relief

approved by the Court based on the Approved Plan of Allocation of the Net

Settlement Fund.


      (14) The Court hereby grants to Class Counsel a fee in the amount of

$40,562.87, which the Court finds to be fully supported by the facts and applicable

law. The requested attorneys' fee is justified under the percentage of the common


fund approach adopted by the Eleventh Circuit in Camden I Condominium Ass'n,

Inc. v. Dunkle, 946 F.2d 768 (11th Cir. 1991). The fee represents approximately

15.6% percent of the $260,000.00 in total potential benefits available to the class.

In approving the requested fee, the Court has carefully considered the factors listed

in Camden I, including the time and labor involved; the questions and difficulty of

the questions involved; the skill needed to perform the semces properly; the

preclusion of other employment; the customary fee; the fact that the fee was


entirely contingent on a successful outcome; the time limitations imposed by the


circumstances; the amount involved and the results obtained; the experience,

                                          9
      Case 1:18-cv-00309-MHC Document 121 Filed 01/21/20 Page 10 of 14




reputation and ability of the attorneys; awards in similar cases; the objections by

class members; the risks undertaken by Class Counsel; the economics involved in

prosecuting class actions; and the other relevant circumstances. The record shows


that these factors support the requested fee. The approved amount is to be paid out

of the settlement fund.


      (15) Class Counsel have provided a supplemental affidavit [Doc. 120]

showing that they are entitled to be reimbursed $24,397.67 for their out-of-pocket

expenses incurred in connection with this case. The affidavit also includes an


itemized list of these expenses. The amount of expenses represents less than 10%


percent of the $260,000 in total potential benefits available to the class. No

objection to the proposed expenses has been filed. Accordingly, the Court

approves Class Counsel's request to be reimbursed for $24,397.67 in expenses.


The approved amount is to be paid out of the settlement fund.


      (16) Bobby Askew, Porter Butler, and Joseph McDuffie have requested

incentive awards of $2,500.00 each. The Court finds that payment of incentive

awards to these class representatives is appropriate in this case in light of their

work on behalf of the class and the risk taken. But for their service and willingness

to accept this risk, the class would have received nothing. No objection to this

proposed incentive has been filed. Accordingly, the Court hereby approves the


                                           10
      Case 1:18-cv-00309-MHC Document 121 Filed 01/21/20 Page 11 of 14




awards. See, e.g., Ineram v. Coca-Cola Co., 200 F.R.D. 685, 694 (N.D. Ga. 2001).


The awards are to be paid from the settlement fund.


                     DISMISSAL AND FINAL JUDGMENT

       (17) The Court hereby DISMISSES this action WITH PREJUDICE as

against the named Plaintiffs, all members of the settlement class, and the

Defendants. The parties shall bear their own costs except as provided by

the Stipulation of Settlement.

       (18) No class representative or settlement class member, either directly,


representatively or in any other capacity (other than a settlement class member


who validly and timely elected to be excluded from the settlement class), shall

commence, continue or prosecute any action or proceeding in any court or


tribunal asserting any of the claims that have been released under the Stipulation

of Settlement, and they are hereby permanently enjoined from so proceeding.


       (19) The release of claims of class members, which is also set forth in detail

as part of the terms of the Stipulation of Settlement, is expressly incorporated

herein in all respects and is effective as of the date of this Final Order and

Judgment, and the Released Parties (as that term is defined in the Stipulation of

Settlement) are forever discharged from any claims or liabilities arising from or




                                           11
      Case 1:18-cv-00309-MHC Document 121 Filed 01/21/20 Page 12 of 14




related to the Action and the Released Claims (as those terms are defined in the

Stipulation of Settlement).

      (20) By reason of the Settlement Agreement, and there being no just reason

for delay, the Court hereby ENTERS FINAL JUDGMENT in this matter, which

the Clerk of Court is DIRECTED to immediately enter.

      (21) Without affecting the finality of this judgment, the Court retains

continuing and exclusive jurisdiction over all matters relating to the administration,

consummation, enforcement, and interpretation of the Stipulation of Settlement


and of this Final Order and Judgment, to protect and effectuate this Final Order and

Judgment, and for any other necessary purpose. The class representatives,


Defendants, and each member of the settlement class are hereby deemed to have


irrevocably submitted to the exclusive jurisdiction of this Court, for the purpose of

any suit, action, proceeding, or dispute arising out of or relating to the Stipulation

of Settlement, including the exhibits thereto, and only for such purposes. Without

limiting the generality of the foregoing, and without affecting the formality of this

Final Order and Judgment, the Court retains exclusive jurisdiction over any such

suit, action or proceeding. Solely for purposes of such suit, action or proceeding,


to the fullest extent they may effectively do so under applicable law, the parties

hereto are deemed to have irrevocably waived and agreed not to assert, by way of


                                           12
      Case 1:18-cv-00309-MHC Document 121 Filed 01/21/20 Page 13 of 14




motion, as a defense or otherwise, any claim or objection that they are not subject


to the jurisdiction of this Court, or that this Court is, in any way, an improper

venue or an inconvenient forum.


                              USE OF THIS ORDER

      (22) That the parties have reached a Stipulation of Settlement and

participated in proceedings related to the Stipulation of Settlement should not be

(a) offered or received as evidence of a presumption, concession, or an admission


by any party, or (b) offered or received as evidence of a presumption, concession,


or any admission of any liability, fault, wrongdoing or other dereliction of duty;

provided, however, that reference may be made to the Stipulation of Settlement as


may be necessary to effectuate or enforce its provisions.


      (23) In the event that the Stipulation of Settlement does not become effective

according its terms, this Order and Final Judgment shall be rendered null and void

as provided by the Stipulation of Settlement, shall be vacated, and all orders

entered and releases delivered in connection with the Stipulation of Settlement

shall be null and void to the extent provided by and in accordance with the

Stipulation of Settlement.




                                           13
      Case 1:18-cv-00309-MHC Document 121 Filed 01/21/20 Page 14 of 14




                                     CONCLUSION

      (24) For the reasons set forth above, the Court hereby (a) GRANTS

approval of the Stipulation of Settlement; (b) CERTIFIES the settlement class

pursuant to Rules 23(b)(3) and (e) of the Federal Rules of Civil Procedure;

(c) finds that the class notice satisfies the requirements of Rule 23, due process,

and all other legal requirements; (d) APPROVES the request of Class Counsel for

a fee of $40,562.87, expenses of $24,397.67, and an incentive award of $2,500.00

for each of the class representatives to be paid out of the settlement fund;

(e) DISMISSES this action WITH PREJUDICE as to all parties and the

members of the settlement class; and (f) ENTERS FINAL JUDGMENT. The

parties and Claims Administrator are DIRECTED to carry out the Stipulation of

Settlement according to its terms.


      IT IS SO ORDERED this 2 l^ day of January, 2020.




                                        MARKH.COHEN
                                        United States District Judge




                                          14
